COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-03-285-CV

RODNEY LAWSON IN HIS 							APPELLANT

INDIVIDUAL CAPACITY AND 

D/B/A STRESS RELEASE



V.



GENERAL GROWTH MANAGEMENT,   	APPELLEE

INC.



----------

FROM THE 393
RD
 DISTRICT COURT OF DENTON 
COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

On December 16, 2003, we notified appellant that his brief had not been filed as required by rule 
38.6(a).  
See
 Tex. R. App. P. 38.6(a).  We stated we would dismiss the appeal for want of prosecution unless appellant or any party desiring to continue this appeal filed with the court within ten days a response showing grounds for continuing the appeal.  We have not received any response.

Because appellant’s brief has not been filed, we dismiss the appeal for want of prosecution.  
See
 T
EX
. R. A
PP
. P. 38.8(a), 42.3(b).

Appellant shall pay all costs of this 
appeal, for which let execution issue.



PER CURIAM 		





PANEL D:	DAUPHINOT, HOLMAN, and GARDNER, JJ.



DELIVERED: March 4, 2004

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.